Title: To Benjamin Franklin from David Hartley, 3 March 1778
From: Hartley, David
To: Franklin, Benjamin


Dear Sir
Golden Square Mar 3 1778
Dont let us despair now. There seems I hope to be a disposition on all sides to Peace. The Conciliatory bill as it is called passed the H of Commons yesterday. The Sentiments of Ld. North towards peace have been declared by the bill itself and by the method and principles which he avowed when he brought it in. Ld. George Germain who had not opened his lips in the Course of the bill was called upon yesterday to declare whether he concurred heartily in the measure, or whether he remained in his old Sentiments. He declared his hearty concurrence with the bill in the present circumstances of things, and that he would advise the giving such instructions to the Commissioners under the bill as would be most likely to facilitate peace. I hope the Commissioners will meet with good dispositions on the other side of the water and that we may once more be united in affections and interests. We are so full of business at present that I must refer you for a detail of many particulars to some future opportunity of a safe conveyance. I send you this by a very worthy man who is leaving this Country but I have hopes that we may all meet some day again in peace. I am Dear Sir Your most affectionate friend
DH
 
Addressed: To Dr Franklin
Notations: D.H. Mars 3. 1778. / Mr Hartley
